Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-9-1996

Harrison v. Nissan Motor Corp
Precedential or Non-Precedential:

Docket 95-1300




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Harrison v. Nissan Motor Corp" (1996). 1996 Decisions. Paper 43.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/43


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                     ________________________

                           NO. 95-1300
                     ________________________

                          FANNIE HARRISON,
                                        Appellee

                                v.

              NISSAN MOTOR CORPORATION IN U.S.A.,
                                      Appellant

                  (D.C. Civ. No. 94-cv-06791)
                   _________________________

         BEFORE: BECKER, ROTH, AND McKEE, Circuit Judges

                          _______________

                               ORDER
                          ________________


         The Petition for Panel Rehearing is granted, and the
opinion of the panel filed October 9, 1996 is vacated. The Clerk
shall relist the matter before the panel at the convenience of
the Court.
         The Petition has been granted because, upon
investigation after the Petition for Panel Rehearing was
received, it appeared that neither the papers filed by Nissan
pursuant to the remand for supplementation of the record, nor the
certification of the district court supplementing the record were
ever received by the panel. It appears that, although they were
docketed in the district court, they were never transmitted to
the Clerk of this Court. The only supplementation that the panel
saw was that submitted by the plaintiff, which apparently had
been filed directly by the plaintiff in this Court, and the Court
filed its opinion based on a one-sided supplementation.
                                BY THE COURT:

                                /s/ Edward R. Becker
                                   Circuit Judge


DATED: November 4, 1996